 Case 5:19-cv-01546-JGB-SHK Document 81-3 Filed 03/24/20 Page 1 of 7 Page ID #:788



 1   Timothy P. Fox (CA Bar 157750)
     tfox@creeclaw.org
 2   Elizabeth Jordan*
 3
     ejordan@creeclaw.org
     CIVIL RIGHTS EDUCATION AND
 4   ENFORCEMENT CENTER
     1245 E. Colfax Avenue, Suite 400
 5   Denver, CO 80218
     Tel: (303) 757-7901
 6   Fax: (303) 872-9072
 7   Lisa Graybill*
     lisa.graybill@splcenter.org                Stuart Seaborn (CA Bar 198590)
 8   Jared Davidson*                            sseaborn@dralegal.org
     jared.davidson@splcenter.org               Melissa Riess (CA Bar 295959)
 9   SOUTHERN POVERTY LAW                       mriess@dralegal.org
10   CENTER                                     DISABILITY RIGHTS ADVOCATES
     201 St. Charles Avenue, Suite 2000         2001 Center Street, 4th Floor
11   New Orleans, Louisiana 70170               Berkeley, California 94704
     Tel: (504) 486-8982                        Tel: (510) 665-8644
12   Fax: (504) 486-8947                        Fax: (510) 665-8511
13

14
     Attorneys for Plaintiffs (continued on next page)
15

16
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
17                       EASTERN DIVISION – RIVERSIDE
18
     FAOUR ABDALLAH FRAIHAT, et al.,               Case No.: 19-cv-01546-JGB(SHKx)
19
                          Plaintiffs,
20                 v.                              Declaration of Mikhail Solomonov
                                                   in Support of Motion for
21                                                 Preliminary Injunction and Class
     U.S. IMMIGRATION AND CUSTOMS
22   ENFORCEMENT, et al.,                          Certification

23                                                 Date: March 24, 2020
                          Defendants.
24

25

26

27

28
 Case 5:19-cv-01546-JGB-SHK Document 81-3 Filed 03/24/20 Page 2 of 7 Page ID #:789



 1                                              Mark Mermelstein (CA Bar 208005)
                                                mmermelstein@orrick.com
 2 William F. Alderman (CA Bar 47381)           ORRICK, HERRINGTON &
   walderman@orrick.com                         SUTCLIFFE LLP
 3 Jake Routhier (CA Bar 324452)                777 South Figueroa Street
 4 jrouthier@orrick.com                         Suite 3200
   ORRICK, HERRINGTON &                         Los Angeles, CA 90017
 5 SUTCLIFFE LLP                                Tel: (213) 629-2020
   405 Howard Street                            Fax: (213) 612-2499
 6 San Francisco, CA 94105
   Tel: (415) 773-5700                          Leigh Coutoumanos**
 7 Fax: (415) 773-5759                          lcoutoumanos@willkie.com
                                                WILLKIE FARR &
 8 Michael W. Johnson**                         GALLAGHER LLP
   mjohnson1@willkie.com                        1875 K Street NW, Suite 100
 9 Dania Bardavid**                             Washington, DC 20006
   dbardavid@willkie.com                        Tel: (202) 303-1000
10 Jessica Blanton**                            Fax: (202) 303-2000
11 jblanton@willkie.com
   Joseph Bretschneider**                       Shalini Goel Agarwal
12 jbretschneider@willkie.com                   (CA Bar 254540)
   WILLKIE FARR &                               shalini.agarwal@splcenter.org
13 GALLAGHER LLP                                SOUTHERN POVERTY LAW
   787 Seventh Avenue                           CENTER
14 New York, NY 10019                           106 East College Avenue
   Tel: (212) 728-8000                          Suite 1010
15 Fax: (212) 728-8111                          Tallahassee, FL 32301
                                                Tel: (850) 521-3024
16 Maia Fleischman*                             Fax: (850) 521-3001
17 maia.fleischman@splcenter.org
   SOUTHERN POVERTY LAW                         Maria del Pilar Gonzalez Morales
18 CENTER                                       (CA Bar 308550)
   2 South Biscayne Boulevard                   pgonzalez@creeclaw.org
19 Suite 3750                                   CIVIL RIGHTS EDUCATION
   Miami, FL 33131                              AND ENFORCEMENT CENTER
20 Tel: (786) 347-2056                          1825 N. Vermont Avenue, #27916
   Fax: (786) 237-2949                          Los Angeles, CA 90027
21                                              Tel: (805) 813-8896
   Christina Brandt-Young*                      Fax: (303) 872-9072
22 cbrandt-young@dralegal.org
   DISABILITY RIGHTS
23 ADVOCATES
24 655 Third Avenue, 14th Floor
   New York, NY 10017
25 Tel: (212) 644-8644
   Fax: (212) 644-8636
26
27 Attorneys for Plaintiffs (continued from previous page)
   *Admitted Pro Hac Vice
28 **Pro Hac Vice Application Forthcoming
Case 5:19-cv-01546-JGB-SHK Document 81-3 Filed 03/24/20 Page 3 of 7 Page ID #:790




   1                  DECLARATION OF MIKHAIL SOLOMONOV
   2
       I, Mikhail Solomonov, declare the following under penalty of perjury pursuant to
   3
       28 U.S.C. § 1746 as follows:
   4
          1. I am over 18 years of age and am competent to make this Declaration. I
   5
             make this Declaration based on personal knowledge. I read and write in
   6
             English and Russian.
   7
          2. I am in the custody of Immigration and Customs Enforcement (ICE) and am
   8         currently being detained at Aurora Contract Detention Facility (Aurora). I
   9         have been at Aurora since January 2020.
  10         Background
  11      3. Prior to being detained, I was a medical doctor and practiced in New Jersey.
  12         I had medical licenses in New York and New Jersey and practiced
  13         anesthesiology and pain management.
  14         Experiences at Aurora
  15      4. We have been seeing information about novel COVID-19 on television for a
  16         few weeks. Aurora has taken no steps to prepare us except for distributing

  17
             limited information. I am extremely worried about this. It’s business as usual
             in here, and I am afraid for my life and that of other detained people.
  18
          5. A week ago, some GEO lieutenants came in to the dorm and gave us a little
  19
             lecture on what they are doing to screen people, primarily taking their
  20
             temperature, and telling us to wash our hands for 20 seconds. They gave us
  21
             CDC printouts about handwashing in English and Spanish. The medical staff
  22
             did not attend that meeting. In my opinion, based on my medical training,
  23
             the screening process they described is insufficient because it does not
  24
             account for asymptomatic people. I filed a grievance about this with GEO.
  25
          6. Aurora brought in five new people to my dorm yesterday, six new people the
  26         day before, and two people the day before that. To my knowledge, the new
  27         people were not tested for COVID-19. Some told me that they had come to a
  28         jail where someone had symptoms, but had not been tested. They had their


                                                                                            i
                                               1
Case 5:19-cv-01546-JGB-SHK Document 81-3 Filed 03/24/20 Page 4 of 7 Page ID #:791




  1        temperature taken and filled out a questionnaire. We are up to 80 people in a
  2        dorm with capacity of 82 people, and it is impossible to stay away from
  3        other people in here.
  4     7. We do not have access to hand sanitizer. No one in my dorm has been tested
  5        for COVID-19. The process for cleaning our dorm has not changed, and

  6        earlier this week we did not have enough rags to clean all of the surfaces in

  7        the dorm, like the tables in the day room. We have no access to masks. We
           do not have enough disinfectant to clean our dorms ourselves any additional
  8
           amount.
  9
        8. Aside from the sinks in our cells, there is only one sink for the entire dorm.
 10
           The water pressure on these sinks is very low, and the water only stays on
 11
           for a few seconds after you turn it on. It is very difficult under these
 12
           circumstances to wash my hands for 20 seconds as health authorities
 13
           recommend.
 14
        9. I have filed multiple complaints with GEO about the inadequate procedures
 15        and protections for COVID-19 based on my medical training and
 16        experiences. My most recent grievance was signed by 65 people in my
 17        dorm. I have spoken to the warden, and they tell me they will be bringing us
 18        more supplies, but nothing has been brought to us. They are doing nothing to
 19        ensure sanitation in our dorm, which is probably the most critical area of the
 20        facility to keep clean, given that we are in four- or eight-man cells in a dorm
 21        of 80 people and we cannot leave or spread out.
 22     10. I am also worried that they are not taking any steps to protect people who are
 23        at elevated risk for a COVID-19 infection with serious adverse effects. For

 24        example, my bunkmate is very old and has clear breathing issues. They have

 25        not come to visit him or screened him in any way that I have observed.
        11. On March 20, 2020, a lieutenant and male nurse came to see us again. They
 26
           told us we have no coronavirus cases in the facility, told us to wash our
 27
           hands, and told us about the booklet. I brought up that they brought in new
 28
           people from a jail and that they should stop bringing in new people to the
           dorm. They told me that they were screening people by taking temperature
                                               2
Case 5:19-cv-01546-JGB-SHK Document 81-3 Filed 03/24/20 Page 5 of 7 Page ID #:792




  1         and doing a screening questionnaire. I reiterated my earlier complaint that
  2         this is not enough to protect us.
  3      12. It would be my strong preference to be home with my family sheltering in
  4         place and practicing social distancing.
  5      13. Aurora’s lack of preparedness is making me extremely worried for my safety

  6         and that of other detained people.
         14. I declare under penalty of perjury under the laws of the United States that
  7
            the foregoing is true and correct.
  8
         15. I have authorized attorney Elizabeth Jordan to sign this declaration on my
  9
            behalf after she reviewed it with me over the telephone given the difficulty
 10
            of arranging visitation and travel due to the current COVID-19 pandemic. If
 11
            required to do so, I will provide a signature when I am able to do so.
 12
 13
      Signature:                                Elizabeth Jordan for Mikhail Solomonov
 14                                             Date: 3/21/2020
 15                                             Location: Aurora, Colorado
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28



                                                 3
Case 5:19-cv-01546-JGB-SHK Document 81-3 Filed 03/24/20 Page 6 of 7 Page ID #:793




  1
  2 I, Elizabeth Jordan, declare the following under penalty of perjury pursuant to 28
  3 U.S.C. § 1746 as follows:
  4
  5     1. I am a licensed attorney in good standing in Louisiana and New York. I am
  6         an attorney of record in Fraihat v. ICE, Case 5:19-cv-01546 (C.D. Cal.).
  7     2. I interviewed and prepared a declaration for declarant Mikhail Solomonov
  8         with the consent of his immigration attorney. Out of necessity in light of the
  9         COVID-19 pandemic, I signed the attached declaration on Mikhail
 10         Solomonov’s behalf with his express consent.
 11     3. ICE is now requiring legal visitors to provide and wear personal protective
 12         equipment, including disposable vinyl gloves, surgical masks, and eye
 13         protection while visiting any detention facility. These supplies are not easily
 14         accessible, given the increase in demand. Any available supplies are
 15         prioritized to hospitals and other medical facilities that are experiencing
 16         dangerous shortages. As such, it is nearly impossible to arrange an in-person
 17         legal visit while this policy is in effect.
 18     4. There are documented cases of COVID-19 in all fifty U.S. states and most
 19         inhabited U.S. territories. The Center for Disease Control and Protection
 20         (CDC) issued statements warning that individuals are at a higher risk of
 21         infection when traveling. Mr. Solomonov is detained at the Aurora
 22         Detention Center, in Aurora, Colorado, while I live in Denver, Colorado.
 23         Colorado has been under a state of emergency since March 10 and
 24         recommends avoiding non-essential travel. Moreover, the Aurora Detention
 25         Center has restricted contact legal visits and locked at least 10 detained
 26         people into quarantine due to possible community exposure.
 27
 28



                                                 4
Case 5:19-cv-01546-JGB-SHK Document 81-3 Filed 03/24/20 Page 7 of 7 Page ID #:794




  1
        5. In light of the above, to protect public health, I am not able to travel to
  2
            Aurora Detention Center to obtain Mr. Solomonov’s signature.
  3
        6. I spoke with Mr. Solomonov over the phone, interviewed him for a
  4
            declaration, prepared the declaration, and then read the declaration to him
  5
            and confirmed the accuracy of the information therein. Mr. Solomonov has
  6
            confirmed that I can sign on his behalf as reflected in his declaration.
  7
  8 I declare under penalty of perjury that the statements above are true and correct to
  9 the best of my knowledge and that this declaration was executed on March 22,
 10 2020 in Denver, Colorado.
 11
 12
 13
 14
                                                           Elizabeth Jordan
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28



                                              5
